age?

AO 245B (Rev. 02/08/2019) Fudgment in a Criminal Petty Case (Modified) : , Page | of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November !, 1987}

Juan Vasquez-Reyes Case Number: 3:20-mj-20078

David L Baker

 

 

 

 

 

 

 

 

 

  

 

 

Defendant's Attorifey - a Jin tel ry
. va tna
REGISTRATION NO, 93690298
THE DEFENDANT: JAN 1 2020
pleaded guilty to count(s) 1 of Complaint crepe ete Haver
C1 was found guilty to count(s) | [BOUT NESW GIFT IGT OF Gal ia

 

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s): |

 

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
L). The defendant has been found not guilty on count(s)
O Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons tobe
imprisoned for a term of:/

  

TIME SERVED C] days

 

Assessment: $10 WAIVED [& Fine: WAIVED

5 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents j in
the defendant’s possession at the time of arrest upon their deportation or removal. |

L] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
- United Statés Attorney of any material change in the defendant’ § economic circumstances.

Wednesday, January 15, 2020

 

Date of Imposition of Sentence

Wa

HONORABUE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy | | | 3:20-mj-20078

 
